Citation Nr: 0906146	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-26 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to death benefits as the surviving spouse of a 
deceased veteran.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision by the United 
States Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  In that 
decision, the RO denied the appellant's claim for death 
benefits as the surviving spouse of a deceased veteran.  The 
appellant's husband died in June 1982.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2007, the appellant submitted a VA Form 21-22 
designating the National Amputation Foundation (NAF) as her 
representative in this claim.  The claims folder contains an 
October 2007 letter from NAF to the appellant, informing her 
that while NAF is a veterans service organization, it does 
not presently have any veterans service officers to represent 
claimants; the appellant was advised to contact the Veterans 
of Foreign Wars (VFW) or Disabled American Veterans (DAV) for 
assistance with her claim.  

In a December 2007 letter to the RO, the appellant requested 
that the RO "please assist me to contact the Veterans of 
Foreign Wars (VFW) whom I have chosen to represent me with my 
claim."  The RO took no action with respect to this request.  
Instead, the case was certified to the Board.  In a December 
2008 letter, the appellant stated that "I believe it is 
still necessary for me to avail of the kind services shared 
by the Veterans Service Organizations, and as the case may 
be, please accept my plea."

As it is clear that the appellant desires to appoint a 
representative in the current appeal, and as the RO has not 
assisted the appellant with her requests in this regard, the 
case must be returned to the RO for such assistance. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must once again advise the 
appellant about the process for obtaining 
an accredited representative and provide 
her with the appropriate form (VA Form 21-
22) so that she may designate an 
accredited representative if she so 
desires.  

2.  If the appellant appoints a 
representative, that 
organization/representative should be 
afforded the opportunity to review the 
claims file and present written argument 
on the appellant's behalf. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




